Exhibit 21.1 LIST OF SUBSIDIARIES OF NV5 HOLDINGS, INC. Name of Subsidiary State or other Jurisdiction of Incorporation or Organization Parent Names under which such Subsidiaries Do Business NV5 Global, Inc. (f/n/a NV5, Inc.) Delaware NV5 Holdings, Inc. N/A Nolte Associates, Inc. California NV5 Holdings, Inc. NV5 Nolte Vertical Five Consilium Partners Dunn Environmental, Inc. NV5 West, Inc. (f/n/a Testing Engineers Southwest, Inc.) Delaware NV5 Global, Inc. Vertical V Testing Engineers, Inc. BTC Vertical V BTC Labs Vertical V Testing Engineers Vertical V NV5 NV5, Inc. (f/n/a Vertical V – Southeast, Inc.) Delaware NV5 Global, Inc. NV5 Structures NV5 KACO KACO Kaderabek Company Inc. PHA NV5 Northeast, Inc. (f/n/a Vertical V – Northeast, Inc.) Delaware NV5 Global, Inc. N/A
